--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4


THE BLACK & DECKER MANAGEMENT ANNUAL INCENTIVE PLAN
 
1.
Purpose

 
The purpose of The Black & Decker Corporation Management Annual Incentive Plan
is to make a part of the annual compensation of certain key management employees
dependent on individual, unit and Corporation performance and to provide rewards
for performance as a competitive incentive to their efforts on the Corporation’s
behalf, and thus to enhance and reinforce the Corporation’s ability to achieve
its business goals.
 
2.
Definitions

 
Whenever used for purposes of the Plan, the following terms have the meanings
defined below, and when the defined meaning is intended, the term is
capitalized:
 
 
(a)
“Award” means a grant to a Participant of incentive compensation under the Plan.

 
 
(b)
“CEO” means the Chief Executive Officer of the Corporation.

 
 
(c)
“Committee” means the Compensation Committee of the Board of Directors of the
Corporation.

 
 
(d)
“Corporation” means The Black & Decker Corporation.

 
 
(e)
“Elected Officer” means an employee of the Corporation who has been elected as
an officer by the Board of Directors of the Corporation.

 
 
(f)
“Participant” means an employee of the Corporation or one of its Subsidiaries
who has been designated to participate in this Plan.

 
 
(g)
“Performance Period” means the fiscal year in respect of which an Award is to be
paid under the Plan.

 
 
(h)
“Plan” means The Black & Decker Management Annual Incentive Plan, as amended
from time to time.

 
 
(i)
“Subsidiary” means any domestic or foreign corporation, at least 50% of the
outstanding voting stock or voting power of which is beneficially owned,
directly or indirectly, by the Corporation.

 
3.
Administration

 
 
 
(a)
The Committee shall construe, interpret (subject to Section 3(c) of the Plan)
and administer the Plan, and shall adopt such rules and regulations and take
such other action as it deems appropriate. All decisions by the Committee shall
be final, conclusive and binding on the Corporation and each Participant, former
Participant, beneficiary and every other interested person. The CEO or the
Committee may condition participation in the Plan by an employee upon the
employee agreeing to certain terms and conditions of employment (including,
without limitation, noncompete, confidentiality or similar provisions). The
Committee will report annually to the Board of Directors of the Corporation all
action taken under the Plan, including Awards paid.

 
 
(b)
Within 90 days of the beginning of each Performance Period, the CEO or, in the
case of an Elected Officer, the Committee shall establish performance goals for
each



 
 

--------------------------------------------------------------------------------

 


 
 
Participant.  The performance goals shall be communicated to the Participants as
soon thereafter as practicable.

 
 
(c)
It is intended that the Plan comply with Section 409A of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”), and the regulations or
guidance issued thereunder and it shall be interpreted accordingly.

 
4.
Participation

 
 
(a)
Participation in the Plan shall be limited to selected management employees who
the CEO or the Committee has determined have a significant influence on the
Corporation’s annual corporate performance. The selection of Participants shall
be approved by the CEO or, in the case of Elected Officers, the Committee within
90 days of the beginning of a Performance Period and communicated to the
Participants as soon thereafter as practicable.

 
 
(b)
No management employee shall be a Participant in the Plan during any year in
which he or she is a participant in any other annual incentive plan of the
Corporation or any of its Subsidiaries, including but not limited to The Black &
Decker Executive Annual Incentive Plan.

 
 
(c)
At any time during a Performance Period, the CEO or, in the case of Elected
Officers, the Committee may designate new Participants or remove employees from
participation. An employee’s participation in the Plan in any prior year or
years shall not give the employee the right to be a Participant in any
subsequent year.

 
5.
Awards

 
 
(a)
Awards shall be made annually after consideration of the respective performance
against the performance goals established by the CEO or the Committee for the
respective Performance Period.

 
 
(b)
To be eligible for an Award in respect of a given Performance Period, a minimum
of six months’ participation in the Plan is required for the Performance Period.
The decision to pay or not to pay an Award and the amount of the Award to be
paid shall be made by the CEO or, in the case of an Elected Officer, the
Committee. The CEO or, in the case of an Elected Officer, the Committee may
decide to pay an Award when performance objectives have not been satisfied and
elect not to pay an Award when performance objectives have been satisfied.

 
6.
Payment of Awards

 
 
(a)
Awards shall be paid as soon as practicable after the end of a Performance
Period (but in no event later than March 15 of the calendar year immediately
following the end of the Performance Period).

 
 
(b)
Awards shall be paid in cash and shall be paid in the currency in which each
Participant’s base salary is paid.

 
7.
Termination of Employment

 
If before an Award is actually paid to a Participant with respect to a
Performance Period the Participant ceases to be a regular full-time employee of
the Corporation or any of its Subsidiaries for a reason other than retirement
with a right to an immediate retirement benefit, the Participant’s eligibility
under the Plan shall terminate and no Award will be made, except
 
  -2-

--------------------------------------------------------------------------------

 
 
that the CEO or, in the case of Elected Officers, the Committee may consider
whether to make an Award to such Participant.  If such an Award is made, the CEO
or, in the case of Elected Officers, the Committee shall determine the amount of
the Award. If a Participant’s employment terminates at a time when the
Participant has a right to receive an immediate retirement benefit from the
Corporation or any of its Subsidiaries, the CEO, or in the case of Elected
Officers, the Committee may make such Award as it deems appropriate under the
circumstances.
 
8.
Claim to Awards and Employment Rights

 
No employee or other person shall have any claim or right to be granted an Award
under the Plan. Only the Committee and the CEO shall have the authority to
commit the Corporation to make an Award under the Plan, and any such commitment
shall be binding on the Corporation only if in writing signed by the CEO or
another duly authorized officer of the Corporation. Neither the Plan nor any
action taken hereunder shall be construed as giving any employee any right to be
retained in the employ of the Corporation or a Subsidiary or affecting the right
of the Corporation and its Subsidiaries to terminate the employment of any
employee at any time, for any reason and with or without notice.
 
9.
Tax Withholding

 
The Corporation or a Subsidiary, as appropriate, shall have the right to deduct
from all Award payments for any Federal, State or local taxes or other similar
payments required by law to be withheld with respect to such payments.
 
10.
Expenses of Plan

 
The expenses of administering the Plan shall be borne by the Corporation and its
Subsidiaries.
 
11.
Amendment and Termination

 
The Board of Directors may, in its discretion, terminate, amend or modify this
Plan at any time and from time to time.  The Plan may be amended at any time,
including retroactively, to conform the Plan to the provisions and requirements
of Section 409A of the Code, and no such amendment shall be considered
prejudicial to any interest of any Participant thereunder.
 
12.
Effective Date of the Plan

 
The original effective date of this Plan was January 1, 1996.  This amendment
and restatement of the Plan is adopted on, and shall be effective as of, October
16, 2008.
 
 
 -3-

--------------------------------------------------------------------------------


